Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
The claim(s) 1 or 7 or 15 recite(s) the series of steps of facilitate prefunding a money transfer transaction fee, the prefunded money transfer transaction fee usable to pay for a transaction fee associated with a future money transfer send transaction, wherein the computer is further configured to charge an amount for the prefunded money transfer transaction fee, receive information representative of receipt of funds for the amount for the prefunded money transfer transaction fee, receive a request for a money transfer transaction, confirm the amount of the prefunded money transfer transaction fee is sufficient to pay for a fee for the money transfer transaction, and apply the prefunded money transfer transaction fee to the fee for the money transfer transaction, which is a fundamental economic practice and thus grouped as a certain method of organizing human interactions and/or mental processes.
Step 1: The claims are directed to the statutory categories of a method or process; and a system (apparatus). Step 1: Yes.
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: computer to facilitate sending, receive and apply steps. 
The in the steps is recited at a high level of generality, i.e., as generic computer to processing data. This generic computer limitation is no more than mere instructions to apply the exception using a 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Applicant’s specification, paragraph 0015: “any computer”; paragraph 0022 provide support for the assertion that the claims include: Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amounting to no more than implementing the abstract idea with a computerized system.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims 2-6, 8-14 and 16-20, these claims recite limitations that further define the abstract idea noted in claim 1 or claim 7 or claim 15.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bixler et al. (US Publication Number: 2009/0006205 A1).
As per claim 1, Bixler et al. teaches a system for sending money transfer transactions, the system comprising: a computer configured to facilitate prefunding a money transfer transaction fee, the prefunded money transfer transaction fee usable to pay for a transaction fee associated with a future money transfer send transaction, wherein the computer is further configured to (abstract, [0013], [0021]-[0022], [0039] and [0045]): charge an amount for the prefunded money transfer transaction fee, receive information representative of receipt of funds for the amount for the prefunded money transfer transaction fee, receive a request for a money transfer transaction, confirm the amount of the prefunded money transfer transaction fee is sufficient to pay for a fee for the money transfer transaction, and apply the prefunded money transfer transaction fee to the fee for the money transfer transaction  (abstract, [0013], [0021]-[0022], [0031], [0039], [0045] and [0047]).
As per claim 2, Bixler et al. teaches the system of claim 1 described above.  Bixler et al. teaches wherein the computer is further configured to facilitate prefunding one or more future money transfer send transactions (abstract, [0013], [0021]-[0022], [0031], [0039], [0045] and [0047]).

As per claim 4, Bixler et al. teaches the system of claim 2 described above.  Bixler et al. teaches wherein the amount charged by the computer for each prefunded money transfer transaction fee is further based on whether one or more future money transfer send transactions are being prefunded (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).  
As per claim 5, Bixler et al. teaches the system of claim 1 described above.  Bixler et al. teaches	 wherein each prefunded money transfer transaction fee further locks an exchange rate for a money transfer send transaction, and wherein a server is configured to store the locked exchange rate for each prefunded money transfer transaction fee (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).  
As per claim 6, Bixler et al. teaches the system of claim 5 described above.  Bixler et al. teaches wherein the locked exchange rate for each prefunded money transfer transaction fee further includes an expiration date, and wherein the exchange rate associated with the prefunded money transfer transaction fee reverts from the locked exchange rate to a current exchange rate after the expiration date (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).    

As per claim 8, Bixler et al. teaches the method of claim 7 described above.  Bixler et al. teaches and further comprising: receiving a request on the computer to prefund one or more future money transfer send transactions; receiving funds to pay for the prefunded one or more future money transfer send transactions; and storing information related to the prefunded one or more future money transfer send transactions on the server (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).  
As per claim 9, Bixler et al. teaches the method of claim 8 described above.  Bixler et al. teaches wherein storing information about each prefunded future money transfer send transaction includes storing a send date, a prefunded amount, and recipient information for the 
As per claim 10, Bixler et al. teaches the method of claim 8 described above.  Bixler et al. teaches wherein the charging step further comprises charging an amount for each prefunded money transfer transaction fee further based on whether one or more future money transfer send transactions are being prefunded (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).  
As per claim 11, Bixler et al. teaches the method of claim 7 described above.  Bixler et al. teaches and further comprising: locking an exchange rate for each prefunded money transfer transaction fee such that the locked exchange rate applies to a future money transfer send transaction to which the prefunded money transfer transaction fee is applied (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).  
As per claim 12, Bixler et al. teaches the method of claim 11 described above.  Bixler et al. teaches and further comprising: associating an expiration date with the locked exchange rate for each prefunded money transfer transaction fee, wherein the exchange rate associated with the prefunded money transfer transaction fee reverts from the locked exchange rate to a current exchange rate after the expiration date (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).
As per claim 13, Bixler et al. teaches the method of claim 7 described above.  Bixler et al. teaches and further comprising: receiving a request for a money transfer send transaction; receiving funds in an amount of the money transfer send transaction (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]); and applying a prefunded money transfer transaction fee to 
As per claim 14, Bixler et al. teaches the method of claim 13 described above.  Bixler et al. teaches wherein the applying step comprises: confirming the amount of the prefunded money transfer transaction fee is sufficient for the amount of the money transfer send transaction (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).
As per claim 15, Bixler et al. teaches a method for operating a computer system for sending money transfers, the method comprising (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]): receiving a request on a computer to prefund either (a) a number of money transfer transaction fees each usable to pay for a transaction fee associated with a future money transfer send transaction or (b) a number of future money transfer send transactions and associated money transfer transaction fees (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]); charging an amount for each prefunded money transfer transaction fee that is based on (a) the number of money transfer transaction fees prefunded and (b) whether future money transfer send transactions are being prefunded (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]); receiving funds to pay for the prefunded money transfer transaction fees and any prefunded future money transfer send transactions (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]); receiving a request for a money transfer transaction; confirming one of the prefunded money transfer transaction fees is sufficient to pay for a fee for the money transfer transaction (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]); confirming one of the prefunded future money transfer send transactions is sufficient to pay for the money transfer transaction; applying the one of the prefunded money transfer 
As per claim 16, Bixler et al. teaches the method of claim 15 described above.  Bixler et al. teaches wherein the charging step comprises charging a lower amount for each prefunded money transfer transaction fee when money transfer send transactions are prefunded (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).  
As per claim 17, Bixler et al. teaches the method of claim 15 described above.  Bixler et al. teaches further comprising storing a send date, a prefunded amount, and recipient information for each future money transfer send transaction (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).  
As per claim 8, Bixler et al. teaches the method of claim 15 described above.  Bixler et al. teaches and further comprising: locking an exchange rate for each prefunded money transfer transaction fee such that the locked exchange rate applies to a future money transfer send transaction to which the prefunded money transfer transaction fee is applied (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).  
As per claim 19, Bixler et al. teaches the method of claim 15 described above.  Bixler et al. teaches and further comprising: associating an expiration date with the locked exchange rate for each prefunded money transfer transaction fee, wherein the exchange rate associated with the prefunded money transfer transaction fee reverts from the locked exchange rate to a 
As per claim 20, Bixler et al. teaches the method of claim 15 described above.  Bixler et al. teaches and further comprising: receiving a request for a money transfer send transaction; applying a prefunded money transfer transaction fee to the money transfer send transaction (abstract, [0013], [0021]-[0023], [0031], and [0039]-[0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697